Citation Nr: 0701105	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-05 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Whether debt resulting from the overpayment of VA 
compensation benefits in the amount of $10,794 was properly 
created.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran most recently served on active duty from May 2002 
to March 2003, and retired from the Air National Guard in 
April 2003.   


FINDINGS OF FACT

1.  In July 2004, the RO erroneously found that the veteran 
had received active duty pay or "drill pay" at the same 
time he had received VA benefits and erroneously declared a 
debt for these double payments, when in fact, he had not 
received such payments concurrently.

2.  The veteran reported his receipt of retired pay to VA in 
his original application for benefits, received in April 
2003.

3.  In processing the veteran's award of VA compensation, the 
VA failed to notify the Defense Financial Accounting Service 
and failed to otherwise offset his VA compensation and 
retired pay as required by law.


CONCLUSION OF LAW

The debt of $10,794 was not properly created.  38 U.S.C.A. § 
5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2005); 38 C.F.R. 
§ 3.750 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has determined that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  
See Lueras v. Principi, 18 Vet. App. 435 (2004); see also 
Barger v. Principi, 16 Vet. App. 132 (2002).  In any event, 
information necessary for the instant Board decision is of 
record, and, in view of the outcome, the veteran is not 
prejudiced by any deficiencies in notice or development.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In an application received at the Jackson VA RO in April 
2003, the veteran requested VA compensation benefits for 
various physical disabilities.  In this application, he 
indicated that he had left active service on March 29, 2003, 
that he was not currently assigned to an active reserve or 
National Guard unit, that he had no inactive reserve 
obligation, that he had retired from military service based 
upon length of service and that he would be receiving retired 
pay based upon his military service.  He also submitted 
copies of personnel records reflecting his Air National Guard 
service, including a DD Form 214 showing active duty from May 
2002 to March 2003.  

In an August 2003 rating decision, the RO granted service 
connection and assigned disability ratings equating to a 
combined disability rating of 20 percent, effective as of 
March 30, 2003, the day following the veteran's discharge 
from active duty.  In a letter dated the same month, the 
veteran was informed that this award would be paid as of 
April 1, 2003, the first day of the month following the 
veteran's discharge from active duty at a rate of $201 per 
month.  

The veteran disagreed with the ratings assigned and following 
an October 2003 VA examination for purposes of compensation, 
the RO awarded a higher disability rating, resulting in a 
combined disability rating of 60 percent, effective as of 
August 18, 2003, the date the veteran's letter expressing 
disagreement was received.  The RO provided him with notice 
of this decision in a November 2003 letter which explained 
that as of September 1, 2003, he would be paid $801 each 
month, reflecting the 60 percent disability rating.  As of 
December 1, 2003, a cost of living adjustment would boost the 
monthly payment to $817.  Review of Compensation and Pension 
Award records contained in the veteran's claims file shows 
that these amounts were put into the computer system for 
payment, without any notation or acknowledgment of the 
veteran's military retired pay.

The veteran submitted the appropriate paperwork to have his 
wife added to his compensation award as his dependent in 
December 2003.  This adjustment was made in January 
retroactive to September 2003 at a new payment rate of $876 
from September 1, 2003, and $893 from December 1, 2003.  
Other than routine cost-of-living increases, the veteran's VA 
benefits have remained at this level since that time.

In early 2004, the VA conducted a cross-check with the 
Defense Manpower Data Center.  This agency reported to VA 
that the veteran had received active duty pay for six months 
during the fiscal year 2003.  This information was in 
accordance with the information furnished by the veteran in 
his original application for benefits, when he reported he 
had retired from active duty at the end of March 2003.  As 
the fiscal year begins in October, the six month period 
reported by the Defense Manpower Data Center thus encompassed 
the time from October 2002 to March 2003.  As reported above, 
the veteran's entitlement to VA benefits was established as 
beginning in April 2003.  Thus, the veteran was properly paid 
for his active military service through March 2003 and he was 
properly paid his VA compensation beginning in April 2003.  

Apparently without checking these dates, the VA sent the 
veteran a letter in July 2004 explaining that his VA 
compensation payments would be withheld from August 1, 2004, 
until January 30, 2005, to recoup the monies paid to him when 
he was also receiving "drill pay" in 2003.  The veteran 
submitted a prompt notice of disagreement with letter, 
explaining the above chronology and stating that he had not, 
in fact, been paid VA compensation for any month when he was 
also receiving active duty pay.

In August 2004, an RO employee contacted the Defense 
Financial Accounting Service, the agency responsible for 
military retired pay, and verified that the veteran's retired 
pay began April 1, 2003.  The RO then sent a letter to the 
veteran in August 2004 explaining that an overpayment had 
been created due to his receiving both military retired pay 
and VA compensation benefits at the same time.  In a 
September 2004 letter from the VA's Debt Management Center, 
the VA notified the veteran that the amount of this 
overpayment debt was $10,794 and that his VA compensation 
checks would be applied to the debt until it was repaid.

In a September 2004 letter, the veteran requested that the 
debt be waived on account of his financial hardship.  He 
noted that he had tried to have the problem corrected, but 
had failed due to a lack of cooperation from the VA.  During 
the hearing on appeal, he testified that he had called the VA 
"prior to" March of 2004 to discuss the withholding issue, 
but that no action had been taken.

In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the United 
States Court of Appeals for Veterans Claims (CAVC) held that, 
before a claim for waiver of an overpayment may be 
adjudicated, the matter of whether the overpayment was 
properly created must first be addressed if the appellant 
asserts the invalidity of the debt.  The VA General Counsel 
has reinforced this obligation by holding that where the 
validity of a debt is challenged that issue must be developed 
before the issue of entitlement to waiver of the debt can be 
considered.  VAOGCPREC 6-98.

With regard to the time period at issue here, 2003 and 2004, 
governing law and regulation provided that military retirees 
could not receive both military retirement pay and 
compensation from the VA.  For tax purposes, such a 
retiree/VA beneficiary could choose which benefit he desired 
to receive.  For example, a retiree wishing to receive VA 
benefits, which are not subject to income tax, could waive so 
much of his retirement pay as is equal in amount to the VA 
compensation to which he was entitled.  Governing regulation 
specifically provides that in the absence of a specific 
statement (or waiver) to the contrary, the filing of an 
application for compensation by a veteran entitled to 
retirement pay constitutes such a waiver.  38 C.F.R. § 3.750 
(2004).

In this case, as the veteran's claims file does not contain 
any specific statement in which he elected to receive retired 
military pay in lieu of VA compensation, the regulation 
provides that the veteran's application for compensation must 
be considered an election to receive VA compensation in lieu 
of retired military pay.  As the veteran reported on his 
initial application that he would be receiving retired 
military pay, it was thus incumbent upon the VA to notify the 
Defense Financial Accounting Service, so that that agency 
could reduce the veteran's military pay by the amount of his 
VA compensation award.  The VA failed to take this routine 
action, thus creating a situation where the veteran received 
more money than he was entitled to under law.  

It appears that the VA's second error, in erroneously 
attempting to recoup "drill pay" from the veteran's VA 
compensation payments in July 2004 is what brought to light 
their first error, in not accounting for his retired pay.  It 
was not until August 2004 that the VA finally contacted the 
Defense Financial Accounting Service to verify the veteran's 
retired pay and also in August 2004 that the VA initially 
attempted to calculate the amount of money that the veteran 
had been overpaid.  

Following review of the matter, the Board holds that the 
veteran's debt of $10,794 was not properly created.  To the 
extent that any portion of this sum represents recoupment of 
"drill pay" received prior to the veteran's retirement from 
service and also prior to his entitlement to VA benefits, 
this is clearly an error, as no double payments were made.  
To the extent that this sum represents money paid by VA 
without a concurrent reduction in his military retired pay, 
this was caused by VA error as well.  Because the veteran 
reported his receipt of military retired pay in his original 
application for compensation and because he made every effort 
to correct the problem when it was brought to his attention 
approximately one year after it began, he bears no fault in 
the matter.  As the overpayment debt was not properly 
created, the veteran is hereby relieved of the improperly-
created debt to the government.


ORDER

The debt of $10,794 was not properly created and the veteran 
does not owe this money.  The benefit sought on appeal is 
granted.  




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


